241 S.W.2d 157 (1951)
Ex parte RAMIREZ.
No. 25428.
Court of Criminal Appeals of Texas.
June 30, 1951.
Peden & Stevens, O'Brien Stevens, Houston, for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
DAVIDSON, Commissioner.
Appellant stands charged in the Criminal District Court of Harris County by five separate indictments, each charging a violation of Sec. 1 of art. 1621b, Vernon's Penal Code, which makes it unlawful for one, by threat of the use of force or violence, to prevent another person from engaging in any lawful vocation. The maximum penalty provided for a violation of said statute is two years in the penitentiary.
Appellant's bail, under such indictments, was fixed at the sum of $5,000 in each case, which required the posting of a total bail of $25,000.
Being unable to make such bail, appellant, as relator in the court below, sought, by writ of habeas corpus, a reduction of bail in each case, insisting that he could probably furnish a total bail in the sum of $5000.
Upon hearing such application, the relief prayed for was denied, from which order notice of appeal was given.
Appellant has lived in Houston only a short time. He has no property of his own; his ability to make bail is measured solely by whatever assistance he may receive from friends.
*158 The prime object or purpose of bail is to secure the presence of an accused upon the trial of the accusation against him. The amount of bail should be sufficient to assure the attainment of the purpose mentioned. The nature of the accusation and the penalty authorized to be inflicted are to be taken into consideration; also, bail under other charges may be taken into consideration.
In the light of the record here presented and under the rules stated, we have reached the conclusion that the amount of bail as fixed by the trial court is excessive, and that a reasonable bail in each case is the sum of $2,000.
Accordingly, the amount of bail in each of the five cases against appellant, as shown by this record, is here now reduced to and fixed in the sum of $2,000 in each case.
Opinion approved by the court.